El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
J. Octavio Seix & Co., Ine., efectuó nna venta condicional de vehículos de motor marea “Brockway” a Andrés Medina. La Brockway Motor Truck Corporation, para recobrar la suma de $1,420.44 en nn pleito ordinario incoado contra Andrés Medina, embargó dichos vehículos de motor como per-tenecientes al citado deudor Medina. La aludida J. Octavio Seix & Co., Inc., radicó nna tercería para recobrar dichos vehículos. La Brockway Motor Truck Corporation, la acree-dora que había embargado, excepcionó la demanda y la Corte de Distrito de San Juan sostuvo la excepción.
En la petición o demanda de J. Octavio Seix & Co., Inc., nada se dijo respecto a que el comprador Medina dejara de pagar los plazos adeudados por concepto de la venta condi-cional. La teoría de la tercerista, según revela sn demanda, es exclusivamente r que el título a la propiedad permaneció, y permanece, en J. Octavio Seix & Co., Inc.
La tercerista permitió que se dictara sentencia basada en la excepción, y en la apelación interpuesta el único error señalado''es el siguiente:
“Erró la Corte de Distrito de San Juan, al declarar con lugar las excepciones previas formuladas contra las demandas de tercería, de acuerdo con la jurisprudencia en lbs-casos de Montalvo v. Valdivieso, 38 D.P.R. 545 y de De Gracia v. Guardiola, 38 D.P.R. 573, por los fundamentos de que el verdadero dueño de los automóviles es el comprador condicional y nO la vendedora J. Octavio Seix & Co., Inc.”
*240La apelante sostiene qne la doctrina de los casos citados es qne el comprador tiene nn títnlo suficiente para incoar pleitos contra terceros, pero en efecto qne en lo qne concierne a las partes qne intervinieron en la venta condicional original, el vendedor tiene un títnlo superior. El caso de Commercial Credit Co. v. Soto, 41 D.P.R. 397, se cita como análogo.
Ese fue un caso en que el punto esencial resuelto fue qne un acreedor que embargaba no era un tercero respecto a los derechos existentes entre las partes en una venta condicional y que los derechos de tal acreedor no eran superiores a los dél deudor. '
Por consiguiente, nos sentimos obligados a resolver que el comprador en una venta condicional tiene un título o interés suficiente en los bienes para permitir.que uno de sus acree-dores efectúe un embargo, especialmente cuando no se de-muestra que el deudor ha dejado de pagar o que el acreedor ha dado algún paso tendente a que el título vuelva a su poder.
La apelada admitió que el gravamen del vendedor no quedó sin efecto por el embargo. Nos abstenemos de consi-derar cuáles hubiesen sido los derechos de la apelante si hubiese tratado de proteger su gravamen.

Debe confirmarse la sentencia.